Citation Nr: 1456014	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-26 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board expanded the issue on appeal to encompass all acquired psychiatric disabilities and remanded the claim in October 2013 and June 2014 to the Agency of Original Jurisdiction (AOJ) for additional development and readjudication.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  The corresponding Virtual VA file contains documents that are duplicative of those in VBMS.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to obtain outstanding VA treatment records pertaining to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The June 2014 remand directed the AOJ to secure all relevant treatment records and obtain an additional medical opinion.  The VA examiner was asked to consider pertinent medical records in any discussion regarding the Veteran's psychiatric disabilities prior to the November 2011 examination that had diagnosed him with adjustment disorder with mixed anxiety and depressed mood.  VBMS and Virtual VA only include VA treatment records dated from February 2010 to October 2014.  However, the March VA 2014 examiner referenced VA treatment records dated from 2006 through 2010 which are not of record.  Specifically, he addressed a February 2008 neuropsychological assessment in which the Veteran was diagnosed with cognitive disorder secondary to a stroke in 2006, a March 2008 neurology consultation, and a June 2008 mental health clinic visit.  As such, a decision regarding the claim for service connection for an acquired psychiatric disorder, to include PTSD, cannot be rendered without a review of these relevant treatment records. 

Moreover, the Board notes that the September 2014 VA examiner concluded that there was no evidence to support a diagnosis of PTSD.  However, he did not address whether the Veteran had any other psychiatric diagnosis prior to his current psychosocial stressors, as requested in the June 2014 remand.  Therefore, an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including any VA medical records dated from January 2006 to December 2011.

2.  After completing the foregoing development, the case should be returned to the September 2014 VA examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of any psychiatric disorders that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements. 

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.  (An examination may be necessary if there are additional treatment records obtained that document new or different diagnoses of a psychiatric disorder.)

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders that have been present since or within close proximity to the Veteran's claim filed in January 2011.

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  In making this determination, the examiner should address the Veteran's contention that his psychiatric symptoms manifested prior to his current psychosocial stressors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



